DETAILED ACTION

A response was received on 02 December 2021.  By this response, Claims 28, 31, and 34 have been amended.  No claims have been added or canceled.  Claims 1, 4, 5, 8, 11, 12, 15, 18, 19, and 27-35 are currently pending in the present application.

Response to Arguments

Applicant's arguments filed 02 December 2021 have been fully considered but they are not persuasive.
Regarding the rejection of Claims 1, 4, 5, 8, 11, 12, 15, 18, 19, 27, 28, 30, 31, 33, and 34 under 35 U.S.C. 103 as unpatentable over Cabrera et al, US Patent Application Publication 2016/0156671, in view of Prahlad et al, US Patent 8285681, Applicant admitted prior art (AAPA), and Gardner, US Patent 10148756, and the rejection of Claims 29, 32, and 35 under 35 U.S.C. 103 as unpatentable over Cabrera in view of Prahlad, AAPA, and Gardner, and further in view of Malko et al, US Patent Application Publication 2015/0213285, Applicant requests reconsideration because “Applicants have amended at last independent claims 1, 8, [and] 15” (page 12 of the present response).  However, none of the independent claims have been amended.
With particular reference to independent Claim 1, Applicant argues that the cited portions of the specification are not an admission of prior art because they are not in the background, because they do not identify the “work of another”, and because they do not explicitly admit or identify the cited paragraphs as prior art (pages 14-17 of the 
It is also noted that prior art on record in the present application (previously cited in the Office action mailed 29 October 2020) also provides additional evidence of the prior art nature of these policies.  For example, Kruger et al, US Patent 8990950, discloses a cloud service using data handling rules representing data access requirements and regulations imposed by governmental bodies or organizations applicable to the location of the service provider, repository, data owner, or data consumer, such as restrictions requiring storing health related data of an individual in a country in which the individual resides (see column 9, line 57-column 10, line 8, HIPAA).  See also Francois, US Patent Application Publication 2014/0244309, which discloses that health information regarding a patient must be stored in a country where the patient resides (paragraph 0292).  Additionally, Ohashi, US Patent Application Publication 2011/0225267, discloses restrictions requiring storing employee data of a corporation within a firewall of the corporation (see paragraph 0034, for example), and Swerdlow et 
Therefore, for the reasons detailed above, the Examiner maintains the rejections as set forth below.

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Claims 28, 31, and 34 have been amended to recite first and second groups of countries, as well as first, second, and third countries within the groups.  There appears to be no mention of multiple groups of countries in the specification, and therefore, there is not proper antecedent basis for the claimed subject matter.  For further detail, see below with respect to the written description rejection under 35 U.S.C. 112(a).

Claim Objections

The objection to Claims 28, 31, and 34 is withdrawn in light of the amendments to the claims.

Claim Rejections - 35 USC § 112

The rejection of Claims 28, 29, 31, 32, 34, and 35 under 35 U.S.C. 112(b) as indefinite is NOT withdrawn, because the amendments have raised new issues, as detailed below.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28, 29, 31, 32, 34, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 28, 31, and 34 have been amended to recite first and second groups of countries, as well as first, second, and third countries within the groups.  There appears to be no mention in the specification of multiple groups of countries or specific countries 
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28, 29, 31, 32, 34, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites that the “geographical location of storage clouds data structure” indicates locations of fourth and fifth cloud servers in lines 4-6.  This is contradictory, because a data structure for the location of storage clouds should indicate locations of 
Claim 31 recites that the “geographical location of storage clouds data structure” indicates locations of fourth and fifth cloud servers in lines 4-6.  This is contradictory, because a data structure for the location of storage clouds should indicate locations of storage clouds rather than cloud servers.  This inconsistency renders the claim indefinite.
Claim 34 recites that the “geographical location of storage clouds data structure” indicates locations of fourth and fifth cloud servers in lines 4-6.  This is contradictory, because a data structure for the location of storage clouds should indicate locations of storage clouds rather than cloud servers.  This inconsistency renders the claim indefinite.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 11, 12, 15, 18, 19, 27, 28, 30, 31, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Cabrera et al, US Patent Application Publication 2016/0156671, in view of Prahlad et al, US Patent 8285681, Applicant admitted prior art (AAPA), and Gardner, US Patent 10148756.
In reference to Claim 1, Cabrera discloses a method that includes storing encrypted data in a cloud server of a plurality of cloud servers in a cloud computing environment (see paragraph 0053, storage in multi-tenant environment; paragraph 0058, tenant data stored in multi-tenant environment; see also paragraph 0067); configuring a controller having first and processor complexes that function redundantly and can take over operations (see Figure 1 and paragraphs 0131 and 0176) and that includes a data distribution and security preservation application (Figure 1, policy execution engine 143; see paragraph 0087) and a data structure that stores information on where a plurality of storage clouds including the cloud servers are maintained (Figure 1, policies 145, 146, and 147; see also paragraphs 0081, 0082, 0084, 0085); maintaining metadata associated with the encrypted data in a controller (Figure 1, service provider policy manager 141) in the cloud computing environment where the metadata indicates geographical restrictions and policies on encrypted data indicated that the data is allowed to be stored in a predetermined location until a predetermined 
Prahlad discloses a method that includes different cloud storage servers having different operating systems (see column 52, lines 4-15) and that the multiple operating systems can be searched (see generally column 51, line 37-column 52, line 15) and that 
Further, although at least Cabrera discloses logical separation of storage clouds (see Cabrera, paragraphs 0053, 0062), none of Cabrera, Prahlad, or AAPA explicitly discloses host devices performing operations with logical storage maintained in the controller and that physical storage is maintained in the cloud servers.  Gardner discloses a method that includes a controller allowing host devices to perform input/output operations with logical storage maintained in the controller where physical storage corresponding to the logical storage is maintained in a plurality of cloud servers (see column 7, lines 18-50, especially lines 44-50).  Therefore, it would have been 
In reference to Claims 4 and 5, Cabrera as modified above further discloses data restricted by law or policies to be available for reading in selected locations or unavailable for reading in selected locations (for example, see Cabrera, paragraphs 0006, 0081; see also paragraphs 0013-0014 of the present specification).
In reference to Claim 7, Cabrera as modified above further discloses at least two servers and a plurality of storage clouds having a plurality of servers in a plurality of geographical locations (see Cabrera, Figure 1; paragraph 0131; see also paragraph 0176; see also Prahlad, column 52, lines 4-15).
In reference to Claim 27, Cabrera as modified above further discloses a storage controller and that encrypted data is logically maintained in the storage controller and physically stored in one or more of the plurality of cloud servers (see Cabrera, paragraph 0113, encrypted user data; see also Gardner, column 7, lines 18-50, logical storage in storage controller).
In reference to Claim 28, Cabrera as modified above further discloses a data structure for the geographical location of storage clouds and that storage clouds can be in two different countries (see Cabrera, paragraphs 0006 and 0126, geographical storage regions can be different countries; see also Figure 1, policies 145, 146, and 147; see also Prahlad, column 10, lines 35-48; Gardner, column 6, lines 51-57).

Claims 8, 11, 12, 14, and 25 are directed to systems having functionality corresponding to the methods of Claims 1, 4, 5, 7, and 24, and are rejected by a similar rationale, mutatis mutandis.
Claims 15, 18-20, and 26 are directed to software implementations of the methods of Claims 1, 4, 5, 7, and 24, and are rejected by a similar rationale.

Claims 29, 32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Cabrera in view of Prahlad, AAPA, and Gardner as applied to Claims 28, 31, and 34 above, and further in view of Malko et al, US Patent Application Publication 2015/0213285.
In reference to Claims 29, 32, and 35, Cabrera as modified above discloses or suggests everything as detailed above with respect to Claims 28, 31, and 34, respectively, and generally disclose the data distribution and security preservation application executing in a layer of the cloud computing environment (see Cabrera, Figure 1, policy execution engine 143; see also paragraph 0087).  However, none of Cabrera, Prahlad, AAPA, or Gardner explicitly discloses a workloads layer, a hardware and software layer, a virtualization layer, and a management layer.  Malko discloses a method, system, and software implementation that includes a workloads layer that supports management of data storage within a cloud computing environment that also includes a hardware and software layer, a virtualization layer, and a management layer (see Figure 12; see also paragraphs 0065-0068).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492